TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-14-00532-CV



                                  Pat Schumacher, Appellant

                                                v.

 The Bank of New York Mellon f/k/a The Bank of New York as Trustee for the Certificate
             Holders of the CWMBS Inc. Alternative Loan Trust 2003-8CB,
              Mortgage Pass-Through Certificates Series 2003-19, Appellee



            FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
        NO. C-1-CV-14-002500, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant Pat Schumacher has informed this Court that she no longer wishes

to pursue this appeal and has filed a motion to dismiss it. Appellant’s counsel states that he has

conferred with counsel for appellee The Bank of New York Mellon f/k/a The Bank of New York

as Trustee for the Certificate Holders of the CWMBS Inc. Alternative Loan Trust 2003-8CB,

Mortgage Pass-Through Certificates Series 2003-19, which does not oppose this motion. We grant

the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                             __________________________________________

                                             Jeff Rose, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed on Appellant’s Motion

Filed: December 3, 2014